Citation Nr: 1546402	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-19 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2006 to February 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board remanded this matter in June 2011 and May 2014.  The case is again before the Board for adjudication.  The Board further notes that the issue of entitlement to an initial disability evaluation in excess of 10 percent for ulcerative colitis with a history of irritable bowel disease was remanded by the Board in May 2014 for further development.  That issue remains in remand status.

The record before the Board consists of the Veteran's paper education file, paper claims file, and electronic records within Virtual VA and the Veterans Benefits Management Center.


FINDINGS OF FACT

1.  The Veteran had at least 30 days of continuous active duty service from September 2006 to February 2007.
 
2.  The Veteran received an uncharacterized entry level separation due to erroneous entry; hence, the Veteran's discharge was under other than dishonorable conditions.

3.  The Veteran's service treatment records show that he opted for separation from service due to issues with the now service-connected ulcerative colitis.
 

CONCLUSION OF LAW

The criteria for eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have been met.  38 U.S.C.A. §§ 3311 (West 2014); 38 C.F.R. §§  21.9520, 21.9640(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) for his schooling with Alvin Community College.  At issue in this appeal is the Veteran's basic eligibility for Chapter 33 education benefits. 

A veteran may establish eligibility for educational assistance under the Post-9/11 GI Bill based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she:  (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(a). 

A veteran is also eligible for benefits under the Post-9/11 GI Bill if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b). 

A plain reading of 38 C.F.R. § 21.9520(a)(1)-(4) clearly demonstrates that an honorable discharge from service is required for a veteran to establish eligibility for educational assistance under Chapter 33 unless he or she has completed 90 aggregate days of active service and is currently serving on active duty.  However, subsection (a)(5) makes no mention of the need for an honorable discharge.  Hence, the Board interprets the plain language of 38 C.F.R. § 21.9520(a) to not require an honorable discharge when eligibility is based upon one of the exceptions set forth under subsection (a)(5)(i)-(iii). 

In this case, the Muskogee Education Center denied the Veteran's claim because his character of discharge was not "fully honorable."  The Board indeed recognizes that an uncharacterized entry level separation is considered under conditions other than dishonorable.  38 C.F.R. § 3.12(k)(1) (2015).

Regardless of the uncharacterized discharge, the regulations provide for basic eligibility for Chapter 33 benefits when the Veteran has at least 30 continuous days of service, and is discharged as a result of a service-connected disability under other than dishonorable conditions.  38 C.F.R. § 21.9520(b). 

Here, the Veteran's service treatment records clearly show that the Veteran first developed digestive problems in December 2006, during his period of active service.  He was treated for irritable bowel disease, but following colonoscopy during service, the diagnosis was changed to ulcerative colitis.  Shortly following his February 2007 separation, the RO awarded service connection for ulcerative colitis with a history of irritable bowel disease.  The evidence within the service treatment records clearly establishes that the condition was severe enough that the Veteran opted for separation.  Again, the discharge is uncharacterized, which is not synonymous with a dishonorable discharge, and service connection is in effect for the disorder leading to discharge.  Service connection was granted effective from February 17, 2007, the day following the Veteran's separation date.  In essence, despite the DOD's determination, the RO determined that the Veteran was discharged as a result of his service-connected ulcerative colitis.  It is clear from the record that there is no other reason for his discharge. 

In sum, the record reflects that the Veteran is eligible for benefits because he served on active duty for a minimum of 30 continuous days, and, after completion of such service, was discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b).


ORDER

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


